PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
REESE, Nichelle
Application No. 12/882,393
Filed: 15 Sep 2010
For: Method of Recycling Process for Garbage, Trash, Chemical Waste, and Energy
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed November 1, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A non-final Office action was mailed on October 12, 2012, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on Tuesday, January 15, 2013. A Notice of Abandonment was mailed on April 23, 2013.

Applicant’s petition under 37 CFR 1.137(a), filed April 6, 2021, was dismissed on June 30, 2021. The June 30, 2021 decision on petition set a two month period for applicant to file a renewed petition, with extensions of time available under 37 CFR 1.136(a). The present renewed petition was filed on November 1, 2021 with a petition for a two month extension of time and $160 fee. 

The merits of the renewed petition will not be reached in this decision because applicant has not obtained a two month extension of time. Applicant is currently on record with the Office as being a small entity. $160 is the 2 month extension of time fee for a micro entity. The 2 month extension of time fee for a small entity is $320.

37 CFR 1.29 explains how an applicant establishes micro entity status. 37 CFR 1.29 provides: 


(1) The applicant qualifies as a small entity as defined in § 1.27; 
(2) Neither the applicant nor the inventor nor a joint inventor has been named as the inventor or a joint inventor on more than four previously filed patent applications, other than applications filed in another country, provisional applications under 35 U.S.C. 111(b), or international applications for which the basic national fee under 35 U.S.C. 41(a)  was not paid; 
(3) Neither the applicant nor the inventor nor a joint inventor, in the calendar year preceding the calendar year in which the applicable fee is being paid, had a gross income, as defined in section 61(a) of the Internal Revenue Code of 1986 (26 U.S.C. 61(a)), exceeding three times the median household income for that preceding calendar year, as most recently reported by the Bureau of the Census; and 
(4) Neither the applicant nor the inventor nor a joint inventor has assigned, granted, or conveyed, nor is under an obligation by contract or law to assign, grant, or convey, a license or other ownership interest in the application concerned to an entity that, in the calendar year preceding the calendar year in which the applicable fee is being paid, had a gross income, as defined in section 61(a) of the Internal Revenue Code of 1986, exceeding three times the median household income for that preceding calendar year, as most recently reported by the Bureau of the Census. 

The simplest way to establish micro entity status is by filing a Certification of Micro Entity Status (Gross Income Basis) / Form PTO/SB/15A. The form is enclosed for petitioner’s convenience.

Please keep in mind that micro entity level fees may not be paid until micro entity status is established. 35 U.S.C. 123  requires a certification as a condition for an applicant to be considered a micro entity. The certification must be in writing and must be filed prior to or at the time a fee is first paid in the micro entity amount in an application or patent. 

37 CFR 1.136(a)(2) states, in pertinent part: The date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. The expiration of the time period is determined by the amount of the fee paid. 

Therefore, the clock to respond to the June 30, 2021 decision on petition continues to run. As of December 3, 2021, the date this decision was drafted, a 4 month extension of time ($580 for micro entity/$1160 for small entity) is due.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  CERTIFICATION OF MICRO ENTITY STATUS (GROSS INCOME BASIS); Privacy Act Statement